 

 

 

Case 1:19-cv-04746-GBD Document 24 Filed o4tew90" Hage 1 of 1
He G0 Se :

   

a“

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee x
MARGARITO FERNANDEZ RODRIGUEZ, :
individually and on behalf od others similarly situated, :
: ORDER
Plaintiff, :
: 19 Civ. 4746 (GBD)
-against- :
SMA DELI GROCERY, CORP. et al.,
Defendants. :
ee eee ee ee eee eect x

GEORGE B. DANIELS, United States District Judge:

The May 12, 2020 conference is adjourned to July 14, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

April 21, 2020 _
AB VDovmle

B. DANIELS
United States District Judge

  

 

 
